[Cite as State ex rel. Norris v. Giavasis, 100 Ohio St. 3d 371, 2003-Ohio-6609.]




    [THE STATE EX REL.] NORRIS, APPELLANT, v. GIAVASIS, CLERK, ET AL.,
                                        APPELLEES.
[Cite as State ex rel. Norris v. Giavasis, 100 Ohio St. 3d 371, 2003-Ohio-6609.]
Mandamus — Writ sought to compel common pleas court clerk to remove
        entries from the court’s appearance docket — Court of appeals’
        dismissal of complaint affirmed.
   (No. 2003-1478 — Submitted December 2, 2003 — Decided December 31,
                                            2003.)
     APPEAL from the Court of Appeals for Stark County, No. 2003CA00268.
                                   __________________
        Per Curiam.
        {¶1}     On July 24, 2003, appellant, Robert Lee Norris, an inmate, filed a
complaint in the Court of Appeals for Stark County. Norris sought a writ of
mandamus to compel appellees, Stark County Common Pleas Court Clerk Phil G.
Giavasis and Deputy Clerk A. Gifford, to remove from their records “the July 11,
2003 Appearance Docket and each of its entries” and to retain “the certified ‘June
25, 2002’ Appearance Docket.” The docket entries were of his criminal case
stemming from a 1992 indictment.
        {¶2}     Norris filed an affidavit that he claimed listed his prior “civil
actions and criminal appeals within the preceding (5) five years pursuant to [R.C.]
2969.25.” The affidavit, however, did not contain a “brief description of the
nature” of each civil action or appeal and the outcome of each civil action and
appeal. R.C. 2969.25(A)(1) and (4). And although Norris requested a waiver of
the filing fees assessed by the court of appeals based on his claimed indigency, his
affidavit of indigency did not contain the statement required by R.C.
                             SUPREME COURT OF OHIO




2969.25(C)(1) setting forth the balance in his inmate account “for each of the
preceding six months, as certified by the institutional cashier.”
       {¶3}    On August 1, 2003, the court of appeals sua sponte dismissed
Norris’s complaint.
       {¶4}    We affirm the judgment of the court of appeals.                   “The
requirements of R.C. 2969.25 are mandatory, and failure to comply with them
subjects an inmate’s action to dismissal.” State ex rel. White v. Bechtel, 99 Ohio
St.3d 11, 2003-Ohio-2262, 788 N.E.2d 634, ¶ 5. Norris failed to comply with
R.C. 2969.25(A) and 2969.25(C)(1). State ex rel. Kimbro v. Glavas, 97 Ohio
St.3d 197, 2002-Ohio-5808, 777 N.E.2d 257, ¶ 2; White, 99 Ohio St. 3d 11, 2003-
Ohio-2262, 788 N.E.2d 634, ¶ 2, 5.
                                                                    Judgment affirmed.
       MOYER, C.J., RESNICK, F.E. SWEENEY, PFEIFER, LUNDBERG STRATTON,
O’CONNOR and O’DONNELL, JJ., concur.
                               __________________
       Robert Lee Norris, pro se.
                               __________________




                                          2